Title: From James Madison to George Washington, 24 December 1786
From: Madison, James
To: Washington, George


Dear Sir
Richmond Decr. 24. 1786.
Your favour of the 16th. inst: came to hand too late on thursday evening to be answered by the last mail. I have considered well the circumstances which it confidentially discloses, as well as those contained in your preceding favor. The difficulties which they oppose to an acceptance of the appointment in which you are included can as little be denied, as they can fail to be regretted. But I still am inclined to think that the posture of our affairs, if it should continue, would prevent every criticism on the situation which the cotemporary meetings would place you in; and wish that at least a door could be kept open for your acceptance hereafter, in case the gathering clouds should become so dark and menacing as to supercede every consideration, but that of our national existence or safety. A suspence of your ultimate determination would be no wise inconvenient in a public view, as the Executive are authorized to fill vacancies and can fill them at any time, and in any event three out of seven deputies are authorized to represent the State. How far it may be admissible in another view, will depend perhaps in some measure on the chance of your finally undertaking the service; but principally on the correspondence which is now passing on the subject between yourself and the Governour.
Your observations on Tobo. as a commutable in the taxes are certainly just and unanswerable. My acquiescence in the measure was agst. every general principle which I have embraced, and was extorted by a fear that some greater evil under the name of relief to the People would be substituted. I am far from being sure however that I did right. The other evils contended for have indeed been as yet parried, but it is very questionable, whether the concession in the Affair of the Tobo. had much hand in it. The original object was paper money. Petitions for graduating certificates succeeded. Next came instalments; and lastly a project for making property a tender for debts at 4/5 of its value. All these have been happily got rid of by very large majorities. But the positive efforts in favor of Justice have been less successful. A plan for reforming the administration in this essential branch, accomodated more to the general opinion than the Assize plan, got as far as the third reading, and was then lost by a single vote. The Senate would have passed it readily and would have even added amendments of the right complexion. I fear it will be some time before this necessary Reform will again have so fair a chance. Besides some other grounds of apprehension, it may well be supposed that the Bill which is to be printed for consideration of the public will instead of calling forth the sanction of the wise & virtuous, be a signal to interested men to redouble their efforts to get into the Legislature. The Revenue business is still unfinished. The present rage seems to be to draw all our income from trade. From the sample given of the temper of the House of Delegates on this subject, it is much to be feared that the duties will be augmented with so daring a hand that we shall drive away our trade instead of making it tributary to our treasury. The only hope that can be indulged is that of moderating the fury. The Port bill was defended against a repeal by about 70 votes agst. about 40. The Revised Code is not quite finished, and must receive the last hand from a succeeding Assembly. Several bills of consequence being rendered unfit to be passed in their present form by a change of circumstances since they were prepared, necessarily require revision. Others as the Education bill &c. are thought to be adapted only to a further degree of wealth and population. Others, as the Execution bill which subjects lands to debts, do not yet find an adequate patronage. Several bills also and particularly the bill relating to crimes & punishments, have been rejected and require reconsideration from another Assembly. This last bill after being purged of its objectionable peculiarities was thrown out on the third reading by a single vote. It will little elevate your idea of our Senate to be told that they negatived the bill defining the privileges of Ambassadours, on the principle as I am told that an Alien ought not to be put on better ground than a Citizen. British debts have not yet been mentioned, and probably will not unless Congs. say something on the matter before the Adjournment. With every sentiment of esteem & affection, I am Dear Sir, Your Obedt. servt.
Js. Madison Jr.
